          Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 1 of 11




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@southwestlitigation.com
 2   Hyde & Swigart
     2633 E. Indian School Road, Ste. 460
 3   Phoenix, AZ 85016
     Telephone: (602) 265-3332
 4   Facsimile: (602) 230-4482

 5   Ryan L. McBride, Esq. (SBN 032001)
     ryan@kazlg.com
 6   Kazerouni Law Group, APC
     2633 E. Indian School Road, Ste. 460
 7
     Phoenix, AZ 85016
     Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
 8
 9   Attorneys for Plaintiff,
     Sophianne Taguacta
10
11
                            United States District Court
12
                                District of Arizona
13
14
     Sophianne Taguacta, individually)        Case No.:
                                          )
15   and on behalf of all others similarly)
     situated,                            )   COMPLAINT FOR DAMAGES
16                                        )   AND INJUNCTIVE RELIEF
                                          )   PURSUANT TO THE
17                                        )
                                          )   TELEPHONE CONSUMER
18                        Plaintiffs,     )   PROTECTION ACT, 47 U.S.C. §
                                          )
19   v.                                   )   227, ET SEQ.
                                          )
20                                        )
     Be Free, Inc., C.K. Empowered        )   Class Action Complaint
21   Marketing, Inc., and Haworth         )
                                              Jury Trial Demanded
22   Group Real Estate Trainers, LLC, ))
                                          )
23
                         Defendant
24
25
                                        Introduction
26
     1.      Sophianne Taguacta (“Plaintiff”), brings this Complaint for damages,
27
             injunctive relief, and any other available legal or equitable remedies,
28
          Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 2 of 11




 1           resulting from the illegal actions of Be Free, Inc. (“Be Free”), C.K.

 2           Empowered Marketing, Inc. (“C.K. Empowered”), and Haworth Group Real
 3           Estate Trainers, LLC (“Haworth”) (or jointly as “Defendants”), in
 4           negligently and/or intentionally contacting Plaintiff on Plaintiff’s cellular
 5           telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C.
 6           § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges
 7           as follows upon personal knowledge as to herself and his own acts and
 8           experiences, and, as to all other matters, upon information and belief,
 9           including investigation conducted by his attorneys.
10   2.      The TCPA was designed to prevent calls or text messages, like the ones
11           described within this complaint, and to protect the privacy of citizens like
12           Plaintiff. “Voluminous consumer complaints about abuses of telephone
13
             technology – for example, computerized calls dispatched to private homes –
14
             prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132
15
             S. Ct. 740, 744 (2012).
16
     3.      In enacting the TCPA, Congress intended to give consumers a choice as to
17
             how creditors and telemarketers may call them and made specific findings
18
             that “[t]echnologies that might allow consumers to avoid receiving such calls
19
             are not universally available, are costly, are unlikely to be enforced, or place
20
             an inordinate burden on the consumer.” TCPA, Pub.L. No. 102–243, § 11.
21
            Toward this end, Congress found that:
22
23
                 [b]anning such automated or prerecorded telephone calls to the
24               home, except when the receiving party consents to receiving the
25               call or when such calls are necessary in an emergency situation
                 affecting the health and safety of the consumer, is the only
26               effective means of protecting telephone consumers from this
27               nuisance and privacy invasion.
28



                                                 2
          Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 3 of 11




 1          Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012

 2          WL 3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings
 3          on TCPA’s purpose).
 4   4.      Congress also specifically found that “the evidence presented to the Congress
 5           indicates that automated or prerecorded calls are a nuisance and an invasion
 6           of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
 7           132 S. Ct. at 744.
 8   5.      As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA
 9           case regarding calls similar to this one:
10
11               The Telephone Consumer Protection Act … is well known for its
                 provisions limiting junk-fax transmissions. A less-litigated part of
12
                 the Act curtails the use of automated dialers and prerecorded
13               messages to cell phones, whose subscribers often are billed by the
14               minute as soon as the call is answered—and routing a call to
                 voicemail counts as answering the call. An automated call to a
15               landline phone can be an annoyance; an automated call to a cell
16               phone adds expense to annoyance.
17            Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
18
                                      Jurisdiction and Venue
19
     6.      This Court has federal question jurisdiction because this case arises out of
20
             violation of federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC,
21
             132 S. Ct. 740 (2012).
22
23   7.      Venue is proper in the United States District Court for the District of Arizona

24           pursuant to 18 U.S.C. § 1391(b) because Defendant is subject to personal

25           jurisdiction in the County of Maricopa, State of Arizona because it conducts
26           business is in the County of Maricopa, State of Arizona.
27                                             Parties
28   8.      Plaintiff is, and at all times mentioned herein was, a resident of the City of


                                                  3
          Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 4 of 11




 1           Bullhead, County of Mohave, State of Arizona.

 2   9.      Plaintiff is, and at all times mentioned herein was, a “person” as defined by
 3           47 U.S.C. § 153 (39).
 4   10.     Defendant Be Free is located in the City of Malborough, in the State of
 5           Massachusetts.
 6   11.     Defendant C.K. Empowered is located in the City of Spring, in the State of
 7           Texas.
 8   12.     Defendant Haworth is located in the City of Oceanside, in the State of
 9           California.
10   13.     Defendants are, and at all times mentioned herein were, corporations and
11           each was a “person,” as defined by 47 U.S.C. § 153 (39).
12   14.     At all times relevant, Defendants conducted business in the State of Arizona
13
             and in the County of Mohave, within this judicial district.
14
                                       Factual Allegations
15
     15.     On or about January 24, 2019, Defendants sent an unsolicited text message to
16
             Plaintiff on Plaintiff’s cellular telephone number ending in 9916 via a
17
             “automatic telephone dialing system” (“ATDS”), as defined by 47 U.S.C. §
18
             227(a)(1).
19
     16.     The text message was sent as follows:
20
21               Check it out…
22               10 GRAND A Week or More w/o Talking to Anyone
                 System does all the work for you.
23               GO TO: http://trk123.net/lbs/
24               Reply STOP to Quit.
25
26   17.     The January 24, 2019 text to Plaintiff was sent from the phone number (440)
27           261-5186.
28



                                                 4
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 5 of 11




 1   18.   The impersonal nature of the text message suggests the use of an ATDS. For

 2         example, the message did not refer to Plaintiff by name nor reference a
 3         specific account. The message could have applied to anyone.
 4   19.   Plaintiff reasonably believes Defendant C.K. Empowered’s ATDS system
 5         caused the text message to be sent to Plaintiff’s cellular telephone.
 6   20.   The text message’s url directs the recipient to a website called
 7         befree3500.com, which advertises webinar trainings.
 8   21.   The url domain name suggests Defendant Be Free provides Defendant
 9         Haworth an advertising platform for webinar trainings.
10   22.   Defendants used an ATDS system in an attempt to connect recipients to an
11         online advertising platform.
12   23.   Through this action, Plaintiff suffered an invasion of a legally protected
13
           interest in privacy, which is specifically addressed and protected by the
14
           TCPA.
15
     24.   Plaintiff was personally affected because she was frustrated and distressed
16
           that Defendants can send unsolicited texts unto her cellular telephone without
17
           her consent and cause her to incur additional costs for wireless services.
18
     25.   Defendants’ text message forced Plaintiff and class members to live without
19
           the utility of their cellular phones by forcing Plaintiff and class members to
20
           silence their cellular phones and/or block incoming numbers.
21
     26.   The text message from Defendants’ telephone number to Plaintiff’s cellular
22
           telephone number were unsolicited by Plaintiff and without Plaintiff’s
23
24         permission or consent.

25   27.   Plaintiff is informed and believes and here upon alleges, that the text message

26         was made by Defendants or Defendants’ agent, with Defendants’ permission,
27         knowledge, control and for Defendants’ benefit.
28   28.   Plaintiff never provided permission nor consent for Defendants to call


                                               5
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 6 of 11




 1         Plaintiff on her cellular telephone number.

 2   29.   Plaintiff was not even aware of Defendants’ existence.
 3   30.   The telephone number Defendant messaged was assigned to a cellular
 4         telephone service for which Plaintiff incurs a charge for incoming calls
 5         pursuant to 47 U.S.C. § 227(b)(1).
 6   31.   The text message constituted a call that was not for emergency purposes as
 7         defined by 47 U.S.C. § 227(b)(1)(A)(i).
 8   32.   Plaintiff did not provide Defendants or its agent(s) prior express consent to
 9         receive a text message on or about January 24, 2019 to her cellular telephone,
10         via an ATDS or an artificial or prerecorded voice, pursuant to 47 U.S.C. §
11         227 (b)(1)(A).
12   33.   The telephone calls by Defendants, or its agent(s), violated 47 U.S.C. §
13
           227(b)(1).
14
                                   Class Action Allegations
15
     34.   Plaintiff brings this action on behalf of herself and on behalf of all others
16
           similarly situated (the “Class”).
17
     35.   Plaintiff represents, and is a member of the Class, consisting of: All persons
18
           within the United States who, within the four years before the filing of the
19
           Complaint, received at least one text message from Defendants, or their
20
           agent/s and/or employee/s to said person’s cellular telephone made through
21
           the use of an ATDS, which sent messages for non-emergency purposes and
22
           without the recipient’s prior express consent.
23
24   36.   Defendant and its employees or agents are excluded from the Class. Plaintiff

25         does not know the number of members in the Class, but believes the Class

26         members number in the several thousands, if not more. Thus, this matter
27         should be certified as a Class action to assist in the expeditious litigation of
28         this matter.


                                                6
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 7 of 11




 1   37.    Plaintiff and members of the Class were harmed by the acts of Defendant in

 2          at least the following ways: Defendant, either directly or through its agents,
 3          illegally contacted Plaintiff and the Class members via their cellular
 4          telephones, thereby causing Plaintiff and the Class members to incur certain
 5          cellular telephone charges or reduce cellular telephone time for which
 6          Plaintiff and the Class members previously paid, and invading the privacy of
 7          said Plaintiff and the Class members. Plaintiff and the Class members were
 8          damaged thereby.
 9   38.    This suit seeks only damages and injunctive relief for recovery of economic
10          injury on behalf of the Class, and it expressly is not intended to request any
11          recovery for personal injury and claims related thereto. Plaintiff reserves the
12          right to modify or expand the Class definition to seek recovery on behalf of
13
            additional persons as warranted as facts are learned in further investigation
14
            and discovery.
15
     39.    The joinder of the Class members is impractical and the disposition of their
16
            claims in the Class action will provide substantial benefits both to the parties
17
            and to the court. The Class can be identified through Defendant’s records
18
            and/or Defendant’s agents’ records.
19
     40.    There is a well-defined community of interest in the questions of law and fact
20
            involved affecting the parties to be represented. The questions of law and fact
21
            to the Class predominate over questions which may affect individual Class
22
            members, including but not necessarily limited to the following:
23
24         i. Whether, within the four years prior to the filing of the Complaint,

25            Defendants made any text messages to the Class (other than a message

26            made for emergency purposes or made with the prior express consent of the
27            called party) using any ATDS to any telephone number assigned to a
28            cellular telephone service;


                                                7
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 8 of 11




 1     ii. Whether Defendant texted the Class for marketing purposes;

 2     iii. Whether Plaintiff and the Class members were damaged thereby, and the
 3         extent of damages for such violation(s); and
 4     iv. Whether Defendant and its agents should be enjoined from engaging in such
 5         conduct in the future.
 6   41. As a person who received text messages from Defendant in which Defendant
 7       used an ATDS, without Plaintiff’s prior express consent, Plaintiff is asserting
 8       claims that are typical of the Class.      Plaintiff will fairly and adequately
 9       represent and protect the interests of the Class in that Plaintiff has no interests
10       antagonistic to any member of the Class.
11   42. Plaintiff and the members of the Class have all suffered irreparable harm as a
12       result of the Defendant’s unlawful and wrongful conduct. Absent a class
13
         action, the Class will continue to face the potential for irreparable harm. In
14
         addition, these violations of law will be allowed to proceed without remedy
15
         and Defendant will likely continue such illegal conduct. Because of the size
16
         of the individual Class member’s claims, few, if any, Class members could
17
         afford to seek legal redress for the wrongs complained of herein.
18
     43. Plaintiff has retained counsel experienced in handling class action claims and
19
         claims involving violations of the Telephone Consumer Protection Act.
20
     44. A class action is a superior method for the fair and efficient adjudication of
21
         this controversy. Class-wide damages are essential to induce Defendant to
22
         comply with federal law.      The interest of Class members in individually
23
24       controlling the prosecution of separate claims against Defendant is small

25       because the maximum statutory damages in an individual action for violation

26       of privacy are minimal. Management of these claims is likely to present
27       significantly fewer difficulties than those presented in many class claims.
28   45. Defendant has acted on grounds generally applicable to the Class, thereby


                                               8
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 9 of 11




 1         making appropriate final injunctive relief and corresponding declaratory relief

 2         with respect to the Class as a whole.
 3                                   First Cause of Action
 4                               Negligent Violations Of The
 5                      Telephone Consumer Protection Act (TCPA)
 6                                       47 U.S.C. 227
 7   46.   Plaintiff incorporates by reference all of the above paragraphs of this
 8         Complaint as though fully stated herein.
 9   47.   The foregoing acts and omissions of Defendant constitute numerous and
10         multiple negligent violations of the TCPA, including but not limited to each
11         and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12   48.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
13
           Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14
           every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15
     49.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such
16
           conduct in the future.
17
                                    Second Cause of Action
18
                               Knowing and/or Willful Of The
19
                        Telephone Consumer Protection Act (TCPA)
20
                                         47 U.S.C. 227
21
     50.   Plaintiff incorporates by reference all of the above paragraphs of this
22
           Complaint as though fully stated herein.
23
24   51.   Defendants’ deliberately, knowingly, and willfully sent a text message to

25         Plainitff’s cellular telephone for marketing purposes.

26   52.   The foregoing acts and omissions of Defendant constitute numerous and
27         multiple knowing and/or willful violations of the TCPA, including but not
28         limited to each and every one of the above-cited provisions of 47 U.S.C. §


                                                   9
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 10 of 11




 1         227 et seq.

 2   53.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 3         227 et seq., Plaintiff is entitled to an award of $1,500.00 in statutory
 4         damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B)
 5         and 47 U.S.C. § 227(b)(3)(C).
 6   54.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such
 7         conduct in the future.
 8                                       Prayer For Relief
 9         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
10   following relief against Defendant:
11                       First Cause of Action for Negligent Violation of
12                             the TCPA, 47 U.S.C. § 227 Et Seq.
13
           - As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
14
                Plaintiff seeks for herself $500.00 in statutory damages, for each and every
15
                violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16
           - Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
17
                conduct in the future.
18
           - Any other relief the Court may deem just and proper.
19
               Second Cause of Action For Knowing and/or Willful Violations of
20
                               the TCPA, 47 U.S.C. § 227 Et Seq.
21
           - As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
22
                227(b)(1), Plaintiff seeks for herself $1,500.00 in statutory damages, for
23
24              each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

25         -    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

26              conduct in the future.
27         -    Any other relief the Court may deem just and proper.
28



                                                10
      Case 3:19-cv-08087-SPL Document 1 Filed 03/26/19 Page 11 of 11




 1
 2                                      Trial By Jury
 3   55. Pursuant to the seventh amendment to the Constitution of the United States of
 4      America, Plaintiff is entitled to, and demands, a trial by jury.
 5
 6   Respectfully Submitted,
 7
 8                                                      Kazerouni Law Group
 9
10   Date: March 26, 2019                               By: /s/ Ryan L. McBride
                                                        Ryan L. McBride
11
                                                        Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              11
